                        Case 2:20-cv-02081-KJD-BNW Document 19
                                                            18 Filed 03/08/21
                                                                     03/03/21 Page 1 of 2




                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 007254
                    2 DAVID B. AVAKIAN
                      Nevada Bar No. 009502
                    3 MICAH K. MTATABIKWA-WALKER
                      Nevada Bar No. 13731
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      Telephone: (702) 893-3383
                    6 Fax: (702) 893-3789
                      E-Mail: Josh.Aicklen@lewisbrisbois.com
                    7 E-Mail: David.Avakian@lewisbrisbois.com
                      E-Mail: Micah.Walker@lewisbrisbois.com
                    8 Attorneys for Defendant
                      WALGREEN. CO. d/b/a
                    9 WALGREENS

                   10                                   UNITED STATES DISTRICT COURT
                   11                                        DISTRICT OF NEVADA
                   12

                   13
                        MICHAEL BALL, an individual,                  CASE NO.: 2:20-cv-02081
                   14
                                           Plaintiff,
                   15                                                 JOINT STATUS REPORT REGARDING
                                 vs.                                  SETTLEMENT
                   16
                      WALGREEN CO., a foreign corporation
                   17 d/b/a WALGREENS #50311; DOE
                      EMPLOYEES 1 through X, and ROE
                   18 BUSINESS ENTITIES I through X,
                      inclusive,
                   19
                                 Defendants.
                   20

                   21            Pursuant to the Minute Order in Chambers (ECF No. 15) dated January 30, 2021,
                   22 Defendant WALGREEN CO. d/b/a WALGREENS (“Defendant”) and Plaintiff MICHAEL

                   23 BALL, by and through their respective counsel of record, submit the following Joint Status

                   24 Report Regarding Settlement.

                   25            Counsel for Defendant submitted proposed settlement documents including the
                   26 stipulated dismissal to counsel for Plaintiff which were approved. Defendant is currently

                   27 waiting for the settlement check and will submit the stipulated dismissal once the

                   28 settlement check has been received and exchanged for the executed settlement
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4814-3786-8254.1
ATTORNEYS AT LAW
                        Case 2:20-cv-02081-KJD-BNW Document 19
                                                            18 Filed 03/08/21
                                                                     03/03/21 Page 2 of 2




                    1 documents. As a result, the parties request an additional twenty-one (21) days to submit

                    2 the stipulation to dismiss the action based on the settlement.

                    3 DATED this 3rd day of March 2021.                 DATED this 3rd day of March, 2021.

                    4 LAW OFFICES OF KEVIN R. HANSEN                    LEWIS BRISBOIS BISGAARD & SMITH       LLP

                    5
                      /s/ Amy M. Wilson                                 /S/ JOSH COLE AICKLEN
                    6
                      KEVIN R. HANSEN, ESQ.                             JOSH COLE AICKLEN, ESQ.
                    7 Nevada Bar No, 006336                             Nevada Bar No. 007254
                      AMY M. WILSON                                     DAVID B. AVAKIAN, ESQ.
                    8 Nevada Bar No. 013421                             Nevada Bar No. 009502
                      5440 W. Sahara Ave., Suite 206                    MICAH K. MTATABIKWA-WALKER, ESQ.
                    9 Las Vegas, NV 89146                               Nevada Bar No. 13731
                        Attorney for Plaintiff                          6385 S. Rainbow Boulevard, Suite 600
                   10 MICHAEL BALL                                      Las Vegas, Nevada 89118
                                                                        Attorneys for Defendant
                   11                                                   WALGREENS CO. d/b/a WALGREENS

                   12

                   13

                   14

                   15
                                                                 ORDER
                   16
                            IT IT
                                ISIS
                                   ORDERED     that the parties' stipulation is GRANTED. By March 25, 2021, the
                                     SO ORDERED.
                   17    parties must file either dismissal documents or an additional joint status report
                               DATED
                         concerning     this
                                      the    ___ day
                                          status      of ______________, 2021.
                                                 of settlement.
                   18

                   19                                     ____________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28
                        4814-3786-8254.1                            2
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
